Citation Nr: 1131572	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a colon disability, to include adenomatous polyps.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He also had periods of active/inactive duty training in the Illinois Army National Guard from October 1981 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was previously before the Board in March 2008 and July 2009, at which time it was remanded for additional development. 

In February 2008, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran earned 15 active duty for training points toward military retirement during the period from October 21, 1998 through September 24, 1999.

2.  Colon polyps were initially clinically demonstrated in July 1999, and have been related by competent clinical opinion to current adenomatous polyps of the colon.


CONCLUSION OF LAW

With resolution of doubt in the Veteran's favor, colon polyps, to include adenomatous polyps of the colon, were incurred in active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, VA issued letters to the Veteran in May 2004, March 2006, April 2008, and March 2009 that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claim.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service personnel and treatment records, private treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim. The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded VA examinations and opinions in May 2009 and March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate for adjudication of the issue on appeal, as they were based on a review of the Veteran's claims file, treatment records, and physical examinations, and rationales were provided for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal decided on the merits herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

If all of the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2010).  Inactive duty training includes duty, other than full-time duty, performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(d) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Legal Analysis

The Veteran asserts that service connection is warranted for a colon disability, to include adenomatous polyps.  With respect to a current disability, private treatment records show that the Veteran was first diagnosed with colon polyps in July 1999 and has continued to be diagnosed with such condition, including as recently as 2010.  A July 7, 1999 private operative report indicated that a flexible sigmoidoscopy at that time revealed colon polyps.  In a statement dated July 13, 1999, a private physician indicated that the colon polyps showed hyperplasia on biopsy.  Colon polyps were again shown on a colonoscopy performed in December 2003.  A surgical pathology report dated in December 2003 contained final diagnoses including of hyperplastic polyp of the cecum, adenomatous polyp of the hepatic flexure, and hyperplastic polyp of the sigmoid, negative for malignancy.  In a February 2007 private surgical pathology report, the final diagnoses were tubular adenoma of the cecum, hyperplastic polyp of the sigmoid colon, and hyperplastic rectal polyp.  A history of colon polyps was noted on VA examinations in May 2009 and March 2010.

With respect to an in-service injury or disease, the Veteran's service treatment records from his period of active service from May 1966 to May 1969 do not show that he complained of, or was treated for a colon disability.  

To the extent that an April 2011 statement from the Veteran can be construed to mean that he believes that his colon disability may be related to Agent Orange exposure, the Board finds that such claim must fail.   The Board is unable to definitively ascertain from the record if the Veteran indeed served in Vietnam during his period of active service between 1966 and 1969.  However, even it were assumed that he had such service and it was presumed that he had in-service exposure to herbicide, the disabilities that have been positively associated with Agent Orange do not include colon polyps.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Therefore, the Veteran is not entitled to a grant of service connection for his colon disability on a presumptive basis due to Agent Orange exposure.  Further, there is no competent medical evidence of record that causally links the Veteran's colon disability to exposure to Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  Therefore, in the absence of any evidence to the contrary, the Board finds that there is simply no medical evidence of record supporting a causal connection between the Veteran's exposure to herbicides during service and his colon disability.

Nevertheless, the Veteran contends that his colon disability was first diagnosed in July 1999 while he was on active duty for training.  Service personnel records pertaining to the Veteran's Reserve service were provided by the Illinois Army National Guard.  These records document that the Veteran earned 15 active duty for training points toward military retirement during the period from October 21, 1998 through September 24, 1999.  No more specific information was obtainable to determine whether or not the Veteran was on active duty for training or inactive duty for training on July 7, 1999, the date on which he was initially diagnosed with a colon polyp.  

With respect to the Veteran's statements regarding his being on active duty for training in July 1999, the Board acknowledges that he is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the objective, contemporaneous evidence of record from the Illinois Army National Guard demonstrates that the Veteran earned active duty points toward retirement during a one year period from October 21, 1998 through September 24, 1999.  As July 7, 1999, when he was initially diagnosed with colon polyps, is included within that one year period, such objective evidence is consistent with the Veteran's assertions.  The lack of availability of more specific information as to the dates and types of Reserve service the Veteran performed during that one year period is not sufficient to negate his assertions.  As such, with resolution of doubt in the Veteran's favor, the Board finds that the Veteran's lay assertions that he was on active duty for training in July 1999, when colon polyps were initially discovered, to be credible.  

The Board also acknowledges that in a March 2010 VA examination report, the examiner found that it was more likely than not that the Veteran's polyps began to develop while he was still in the service, to include the polyps identified in December 2003.  The examiner noted the Veteran's medical history of polyps in July 1999.  Included as rationale for the opinion, the examiner noted that the polyps identified in December 2003 can take several years to develop, and that it is possible that the polyps found in December 2003 began to develop in 1999.  The Board finds that because the examiner's opinion may not be said to be based on an inaccurate factual premise (i.e. that the Veteran was on active duty for training in 1999), such opinion has probative value and is competent medical evidence.  The opinion's weight is not diminished because it appears to have been based upon assumed facts that have not been definitively shown to be other than correct.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board notes that in a report of VA examination in May 2009, the examiner noted that none of the Veteran's colon polyps were diagnosed while he was on active duty, and that the first set of polyps were diagnosed "two weeks prior to his 15 days of active duty in 1999."  As the specific dates and types of the Veteran's Reserve service in 1999 are not demonstrated of record, the Board finds that the May 2009 VA examiner's opinion was based on an inaccurate factual premise, and is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In conclusion, for the reasons discussed above, the Board finds that the evidence of record is in equipoise as to whether colon polyps were initially demonstrated on active duty for training.  With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports service connection for colon polyps, to include adenomatous polyps.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for colon polyps, to include adenomatous polyps, is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


